Citation Nr: 0300218	
Decision Date: 01/07/03    Archive Date: 01/15/03

DOCKET NO.  00-16 323A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUE

Entitlement to an increased disability evaluation for 
ununited fracture, left wrist, with loss of dorsiflexion, 
currently evaluated as 20 percent disabling.   


REPRESENTATION

Appellant represented by:	Anthony J. Calcagno, Attorney


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from June 1951 to August 
1952.

This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating action of the RO 
which, inter alia, denied the veteran's claim for a rating 
in excess of 10 percent for the service-connected left 
wrist disability.  The veteran was sent notice of this 
decision in June 1999.  A notice of disagreement was 
received in March 2000, limiting the appeal to the left 
wrist condition.  A statement of the case was issued in 
August 2000 and a substantive appeal was received from the 
veteran's representative later that same month.

By a July 2001 rating action, the RO increased the rating 
for the left wrist disability to the current 20 percent, 
effective from September 24, 1998 (the date of the 
veteran's claim for increase).  However, inasmuch as a 
higher evaluation is available this condition, and the 
veteran is presumed to seek the maximum available benefit 
for a disability, the claim remains viable on appeal.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. 
Brown, 6 Vet. App. 35, 38 (1993). 

The veteran testified during a May 2002, hearing before 
the undersigned Member of the Board; the transcript of the 
hearing is of record.  During the hearing, it was noted 
that the veteran had raised the issue of entitlement to an 
earlier effective date, presumably for the assignment of 
the 20 percent rating.  That claim is not before the Board 
at this time and is referred to the RO for appropriate 
action.  

During the May 2002 Board hearing, the veteran also 
offered testimony as to the effect of his service-
connected wrist disability on his anxiety (a nonservice-
connected condition).  The RO should clarify with the 
veteran and his representative whether the veteran wishes 
to file a claim for secondary service connection for 
anxiety disorder.  

FINDINGS OF FACT

1.  All notification and development action needed to 
fairly adjudicate the claim on appeal has been 
accomplished.  

2.  The veteran's left (minor) wrist disability, which 
includes degenerative changes, is manifested by objective 
evidence of limitation of motion and subjective complaints 
of constant dull pain, increased with activity and with 
weather changes, weakness (resulting in decreased grip 
strength), and swelling.  


CONCLUSION OF LAW

The criteria for a rating higher than 20 percent for 
ununited fracture, left wrist, with loss of dorsiflexion 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 
4.40, 4.41, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 
5003, 5010, 5214, 5215 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes, at the outset, that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), was signed into law during the pendency 
of this appeal.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, and 5107 (West Supp. 2002).  This liberalizing law 
is applicable to this appeal.  See Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  To implement the provisions 
of the law, VA promulgated regulations published at 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002)).  The Act and 
implementing regulations include an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim and define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. §§ 5103, 
5103A (West Supp. 2002); 38 C.F.R. § 3.159(b), (c) (2002).  

Considering the record in light of the above, the Board 
finds that the passage of the VCAA and its implementing 
regulations does not prevent the Board from rendering a 
decision on the claim for increased rating at this time, 
as all notification and development action needed to 
render a fair decision on the claim on appeal has been 
accomplished.

Through the May 1999 rating decision, the March 2000 
statement of the case and the July 2001 supplemental 
statement of the case, the veteran and his representative 
have been notified of the law and regulations governing 
entitlement to the benefit he seeks, the evidence which 
would substantiate his claim, and the evidence that has 
been considered in connection with his appeal.  Thus, the 
Board finds that the veteran and his representative have 
received sufficient notice of the information and evidence 
needed to support his claim, and provided ample 
opportunity to submit information and evidence.  Moreover, 
because, as explained below, there is no indication 
whatsoever that there is any existing, potentially 
relevant evidence to obtain, statutory and regulatory 
requirement that VA notify a claimant what evidence, if 
any, will be obtained by the claimant and which evidence, 
if any, will be retrieved by the VA, is not here at issue.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159).  

The Board also finds that all necessary development has 
been accomplished.  The RO has made reasonable and 
appropriate efforts to assist the veteran in obtaining the 
evidence necessary to substantiate his claim.  The veteran 
requested a Board hearing, such hearing was held in May 
2002.  Furthermore, the RO has arranged for the veteran to 
undergo two VA examinations in connection with the claim.  
The Board notes that neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any existing pertinent evidence that 
is necessary for a fair adjudication of the claim that has 
not been obtained.  

Under these circumstances, the Board finds that the 
veteran is not prejudiced by the Board's consideration of 
the claim at this juncture, without first accomplishing or 
directing any additional notification and/or development 
action.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The claim is ready to be considered on the 
merits.

I.  Background

In a February 1953 rating action, service connection was 
granted and a 10 percent rating assigned for ununited 
fracture, left wrist, with limitation of dorsiflexion, 
effective from August 12, 1952.  

In September 1998, the veteran submitted a claim for 
increase, noting that his condition had worsened.  In 
connection with that claim, the veteran submitted copies 
of records pertaining to left wrist surgery conducted in 
September 1988.  

The veteran was afforded a VA examination in December 1998 
at which time the history of his in-service injury to the 
left wrist and post-service surgery were noted.  On 
physical examination, the examiner noted a 9.4 cm linear 
old healed movable nonkeloid nontender surgical scar 
extending form the left midwrist across the midleft palm 
to the distal portion of the third and fourth metacarpal 
heads.  Range of motion of the left wrist was noted as 
dorsiflexion to 45 degrees, with pain; palmar flexion to 
20 degrees; radial deviation to 4 degrees, with pain; and 
ulnar deviation to 25 degrees.  Diagnoses included old 
fracture scaphoid bone, left, with probable old asceptic 
necrosis and post-trauma lunate bone, left.

In the May 1999 rating action presently on appeal, the RO 
denied the veteran's claim for a rating in excess of 10 
percent.  In the notice of disagreement, the veteran's 
representative argued that the veteran was in constant 
pain, that his left hand and wrist had become deformed and 
were constantly swollen, such that he was unable to 
complete even minor tasks.  The veteran reiterated those 
comments in his August 2000 substantive appeal.
 
The veteran was afforded another VA examination in May 
2001, at which time his pertinent history was detailed.  
The veteran complained of constant pain, swelling and 
difficulty moving his left wrist.  The veteran treated the 
pain with Tylenol and recently, Percocet, and reported 
that the use of a splint also relieved the pain.  On 
physical examination, the examiner noted that the veteran 
was right-handed.  There was a healed surgical scar noted 
on the palmar surface.  Range of motion of the wrists were 
recorded as:  dorsiflexion, to 70 degrees, right, and to 
28 degrees, left; palmar flexion to 70 degrees, right, and 
to 25 degrees, left; radial deviation to 30 degrees right, 
and to 7 degrees, left; and ulnar deviation to 33 degrees 
right, and to 12 degrees, left.  The examiner noted pain 
at the extremes of motion of the left wrist, especially 
the radial and ulnar deviations.  Current x-ray studies 
were considered unchanged from findings noted in May 1998, 
including arthritic changes at the radiolunar carpal joint 
spaces.  The diagnosis was that of osteoarthritis of the 
left wrist with residuals of old fracture.

In a July 2001 rating action, the RO reviewed the recent 
VA examination and increased the rating to the current 
level of 20 percent, effective from September 24, 1998.  

The veteran reiterated his assertions during his May 2002 
Board hearing.  He testified that his left wrist 
disability is getting worse.  He indicated that he 
experiences constant pain, increased to an "8 or a 10" on 
a scale of 1 to 10 with use or with weather changes.  The 
veteran testified that his job as a meat inspector 
includes going into and out of refrigerators, but that he 
limits the amount of time doing this because the cold 
temperature makes his wrist hurt.  The veteran also 
testified, however, that although his left wrist is 
painful, he does not miss much time from work because he 
feels the "need" to go in.  Further, he indicated that 
recently, his grip strength has decreased to the point 
that he cannot hold a plate, unscrew a top from a jar, or 
open a door.  He also testified as to the effect of his 
disability on his social activities, such as playing with 
his grandchildren. 



II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth 
in the VA's Schedule for Rating Disabilities, which is 
based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  The veteran's entire history is reviewed when 
making disability evaluations.  See generally 38 C.F.R. 
4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  
However, the current level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Additionally, when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular 
criteria, consider granting a higher rating in cases in 
which functional loss due to limited or excess movement, 
pain, weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in 
the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 
4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995). 

The RO has rated the veteran's left wrist disability as 20 
percent disabling under Diagnostic Codes 5214 and 5215, 
which is appropriate, in view of the degenerative changes 
shown on x-ray.  Arthritis due to trauma, substantiated by 
x-ray findings, is rated as degenerative arthritis, which 
in turn, is rated on the basis of limitation of motion 
under the appropriate diagnostic code for the joint 
involved (here, Diagnostic Codes 5214 and 5215).  See 38 
C.F.R. 4.71a, Diagnostic Codes 5003, 5010.  

Under Diagnostic Code 5214, a 20 percent evaluation may be 
assigned for favorable ankylosis of the minor wrist in 20 
degrees to 30 degrees dorsiflexion and a 30 percent 
evaluation is warranted for the dominant wrist.  A 30 
percent evaluation may be assigned under this diagnostic 
code for ankylosis of the minor wrist in any other 
position, except favorable ( a 40 percent rating is 
warranted for the dominant wrist); a 40 percent evaluation 
requires unfavorable ankylosis in any degree of palmar 
flexion, or with ulnar or radial deviation.

Under Diagnostic Code 5215, pertaining to limitation of 
motion of the wrist, a 10 percent evaluation may be 
assigned for palmar flexion limited in line with the 
forearm, and for dorsiflexion less than 15 degrees.  The 
10 percent evaluation is the only assignable rating under 
this diagnostic code for both the major and minor 
extremities.  However, as the veteran's left, minor, wrist 
disability is currently evaluated as 20 percent disabling, 
more than the maximum assignable rating under Diagnostic 
Code 5215, that diagnostic code is not for favorable 
application.  

An increased rating under Diagnostic Code 5214 would 
require evidence of unfavorable ankylosis in any position 
other than palmar flexion or with ulnar or radial 
deviation.  Ankylosis is the immobility and consolidation 
of a joint due to disease, injury or surgical procedure.  
Lewis v. Derwinski, 3 Vet. App. 259 (1992).  Although VA 
examinations have revealed decreased range of motion of 
the left wrist, the medical evidence of record fails to 
demonstrate the presence of any ankylosis, favorable or 
unfavorable.  As the veteran is able to move his left 
wrist that joint, by definition, is not immobile.  

In the absence of evidence of actual ankylosis, the Board 
also has considered whether, given the functional loss 
associated with the veteran's other complaints-to include 
pain (increased with activity and weather changes), 
weakness and swelling-the veteran's left wrist disability 
effectively results in the extent of impairment comparable 
to unfavorable ankylosis, thus warranting at least the 
next higher 30 percent evaluation under Diagnostic Code 
5214.  In other words, the Board has considered whether 
application of 38 C.F.R. §§ 4.40, 4.45 and DeLuca would 
result in a higher rating.  However, the Board finds no 
basis for awarding a rating in excess of 20 percent for 
the left wrist disability in light of the veteran's 
reported pain, weakness and swelling.  The medical 
evidence suggests that those factors do impact the 
veteran's activities.  However, the veteran's documented 
limitation of motion is less than that required for a 20 
percent rating under Diagnostic Code 5214.  Considering, 
along with the objective findings, the veteran's 
complaints, the fact that he may conceivably experience 
functional loss in addition to that shown objectively due 
to pain, weakness, and swelling (particularly with use and 
during flare-ups to include with weather changes), and in 
light of the principles enunciated in DeLuca and sections 
4.40 and 4.45, the Board finds that the veteran's left 
wrist disability is comparable to no more than favorable 
ankylosis in 20 to 30 degrees of dorsiflexion, for which a 
20 percent evaluation is assignable.  Despite the 
veteran's testimony as to the severity of his condition, 
there simply is no objective indication whatsoever that 
the veteran's pain, weakness and swelling-even if 
increased during flare-ups and with weather changes-are so 
disabling as to result, essentially, in unfavorable 
ankylosis of the wrist.  

The Board also finds that the record presents no basis for 
assignment of any  additional compensable evaluation for a 
surgical scar.  Although the record documents the presence 
of a scar on the left wrist and palm, the record does not 
contain competent evidence that the veteran has a current 
disability, or persistent or recurrent symptoms of 
disability, related to that scar.  The VA examiners have  
noted that the scar was not swollen or tender.  There is 
no indication that the scar is otherwise symptomatic.  As 
such, a separate rating for a scar is not warranted.  See 
Chelte v. Brown, 10 Vet. App. 268, 271-2 (1997) (an 
asymptomatic scar does not constitute a current 
disability).

For all the foregoing reasons, the Board finds no 
schedular basis for assignment of a rating in excess of 20 
percent for the service-connected left wrist disability.  

Because the Board is charged with considering all 
regulations that are potentially applicable through the 
assertions and issues raised in the record (see Schafrath, 
1 Vet. App. 589 (1991)), the Board also has considered 
whether the record presents a basis for assignment of an 
increased rating in this case on an extra-schedular basis 
under 38 C.F.R. § 3.321(b)(1).  However, the criteria for 
invoking the procedures set forth in that regulation are 
not met.  The Board acknowledges the veteran's complaints 
of left wrist pain and his contention that he has limited 
motion and weakness; however, it has not been shown by the 
competent, credible evidence of record that the veteran's 
service-connected left wrist disability, alone, has 
resulted in marked interference with employment (i.e., 
beyond that contemplated in the assigned evaluation), or 
necessitated frequent periods of hospitalization, or that 
the disability otherwise presents such an exceptional or 
unusual disability picture as to render impractical the 
application of the normal schedular rating criteria.  The 
veteran continues to work, and by his own testimony, the 
left wrist condition does not result in any significant 
number of lost days from work.  And, notwithstanding the 
veteran's testimony about curtailing certain job-related 
activities so as not to exacerbate his symptoms, there 
also is no evidence that the left wrist condition has 
compromised or negatively impacted his employment.  
Further, the left wrist condition has not required any 
hospitalization, and is not otherwise shown to be so 
exceptional or unusual that the current 20 percent 
schedular evaluation does not adequately compensate the 
veteran for his symptoms.  In the absence of evidence of 
such factors as those outlined above, the Board is not 
required to refer the claim for compliance with the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd 
v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).

Under these circumstances, the claim for a rating in 
excess of 20 for the left wrist disability must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  
However, as the preponderance of the evidence is against 
the veteran's claim, that doctrine is not applicable in 
the instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).




ORDER

A rating in excess of 20 percent for ununited fracture, 
left wrist, with loss of dorsiflexion, is denied.



		
	JACQUELINE E. MONROE 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

